[Cite as State v. Fields, 2020-Ohio-4740.]



                                COURT OF APPEALS OF OHIO

                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                            No. 107971
                 v.                               :

KURTIS FIELDS,                                    :

                 Defendant-Appellant.             :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: October 1, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-17-620952-C


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, Jeffrey Schnatter and Fallon M. Radigan,
                 Assistant Prosecuting Attorneys, for appellee.

                 Friedman & Gilbert and Mary Catherine Corrigan; and
                 Allison F. Hibbard, for appellant.
PATRICIA A. BLACKMON, P.J.:

              Kurtis Fields (“Fields”) appeals from his convictions for murder and

other associated offenses, as well as his sentence of 34-years-to-life in prison, and

assigns the following errors for our review:

      I.     The convictions were against the manifest weight of the evidence.

      II.    Appellant’s sentence is contrary to law and the record does not
             support the imposition of maximum consecutive sentences.

      III.   Mr. Fields was denied the effective assistance of counsel.

              Having reviewed the record and pertinent law, we affirm the trial

court’s decision. The apposite facts follow.

              On February 26, 2015, Jasmine Mathis (“Jasmine”) had a small

gathering at her apartment on W. 83rd Street in Cleveland.          Tyrone Rodgers

(“Rodgers”), who was dating Jasmine’s sister Jerica Mathis (“Jerica”), arrived at

Jasmine’s apartment, but after a few minutes Jasmine told him to leave. Video

obtained from a security camera located in the first-floor hallway of the building

shows that Rodgers, Jasmine, and Jerica went into the hallway of the apartment

building. Two males wearing hoodies arrived at the apartment complex, and Rodgers

let them into the hallway through the security door. One of the males gave a gun to

the other male, who shot Rodgers multiple times, and both men left the building.

              Cleveland police officers responded to a call of shots fired at the

apartment complex. Rodgers was lying on the stairs just inside the building. He was
bleeding and going in and out of consciousness. Rodgers died that evening at

MetroHealth Medical Center as a result of multiple gunshot wounds.

               Cleveland police officer Vasile Nan spoke to residents of the apartment

building and began investigating the shooting. He learned that Rodgers was visiting

Jasmine’s apartment. He also learned of the surveillance video, but because the two

suspects were wearing hoodies, it was hard to identify them. In early March 2015,

the police released two still photographs from the surveillance video, and the

investigation led to the names of numerous men. Ultimately, people from the

neighborhood identified Fields as the male who shot Rodgers and Fields’s co-

defendant Terry Thomas (“Thomas”) as the male who handed Fields the gun.

               On September 8, 2017, Fields was indicted for various offenses

associate with the death of Rodgers. On October 2, 2018, a jury found Fields guilty

of murder in violation of R.C. 2903.02(A); murder in violation of R.C. 2903.02(B);

felonious assault in violation of R.C. 2903.11(A)(1); and felonious assault in violation

of R.C. 2903.11(A)(2), all with one- and three-year firearm specifications.         On

November 7, 2018, the court found Fields guilty of having a weapon while under

disability in violation of R.C. 2923.13(A)(2) and (3) as well as notice of prior

conviction and repeat violent offender specifications. That same day, the court

sentenced Fields to 34-years-to-life in prison. It is from these convictions and prison

sentence that Fields appeals.

                        Manifest Weight of the Evidence
               In State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d

1264, ¶ 25, the Ohio Supreme Court addressed the standard of review for a criminal

manifest weight challenge, as follows:

      The criminal manifest-weight-of-the-evidence standard was explained
      in State v. Thompkins (1997), 78 Ohio St.3d 380, 1997 Ohio 52, 678
      N.E.2d 541. In Thompkins, the court distinguished between sufficiency
      of the evidence and manifest weight of the evidence, finding that these
      concepts differ both qualitatively and quantitatively. Id. at 386, 678
      N.E.2d 541. The court held that sufficiency of the evidence is a test of
      adequacy as to whether the evidence is legally sufficient to support a
      verdict as a matter of law, but weight of the evidence addresses the
      evidence’s effect of inducing belief. Id. at 386-387, 678 N.E.2d 541. In
      other words, a reviewing court asks whose evidence is more persuasive
      than the state’s or the defendant’s? We went on to hold that although
      there may be sufficient evidence to support a judgment, it could
      nevertheless be against the manifest weight of the evidence. Id. at 387,
      678 N.E.2d 541. When a court of appeals reverses a judgment of a trial
      court on the basis that the verdict is against the weight of the evidence,
      the appellate court sits as a “thirteenth juror” and disagrees with the
      factfinder’s resolution of the conflicting testimony. Id. at 387, 678
      N.E.2d 541, citing Tibbs v. Florida (1982), 457 U.S. 31, 42, 102 S.Ct.
      2211, 72 L.Ed.2d 652.

               An appellate court may not merely substitute its view for that of the

jury, but must find that in resolving conflicts in the evidence, the jury clearly lost its

way and created such a manifest miscarriage of justice that the conviction must be

reversed and a new trial ordered. Thompkins at 387. Accordingly, reversal on

manifest weight grounds is reserved for “the exceptional case in which the evidence

weighs heavily against the conviction.” Id.

               In the instant case, Fields challenges “the identification of the shooter

depicted in the surveillance video.” The following testimony relating to this issue was

presented at trial:
              Whittni Slater testified that in 2015 she was living in the area of W.

83rd Street in Cleveland. She knew Fields and Thomas from the neighborhood.

Slater reached out to the police after seeing “pictures from screen shots from a

surveillance video.” Slater identified Fields and Thomas as the two men standing in

the hallway of the apartment building in question on February 26, 2015. Slater

further testified that she identified Fields and Thomas because she knew who they

were. Slater was not present at Mathis’s apartment on the night of the shooting.

              Slater also testified that Fields knew Reginald Baines and an

individual who goes by the nickname “C.J.,” because they were all “good friends.” It

was established at trial that Jasmine placed, and then later deleted, calls to Baines

and C.J. “right around the time” of the shooting.

              Thomas testified that in February 2015, he was familiar with the area

of W. 83rd Street and Detroit Avenue in Cleveland. Thomas knew people from the

neighborhood, and he knew that Jasmine lived in the apartment building in question

in this case. Thomas met Fields about “a week or two” prior to the murder at issue.

On the night of February 26, 2015, Thomas was “walking up and down Detroit selling

crack” when he bumped into Fields, who was on the phone. They walked to Mathis’s

apartment “to get some warmth because I was out there, it was a little cold.”

According to Thomas, “a dude” let them into the building. Thomas did not know the

“dude.” They went to the “bottom,” or the basement, of the building where Mathis’s

apartment was located, and there were a few people in the hallway having a “heated”

discussion. Thomas recognized Jasmine and Jerica.
             Thomas testified that he was carrying a gun that night. According to

Thomas, he “didn’t go nowhere without it,” and Fields knew this. Thomas testified

that one day, he adjusted his jogging pants “to make sure the gun don’t fall” and

Fields saw this. On the night of the shooting, Thomas and Fields both had hoodies

on. Thomas testified as follows about what happened next:

      A:    I’m in the doorway trying to see what’s going on. Next thing I
      heard was, “Bitch ass nigga.”

      Q:    Could you tell us who said that?

      ***

      A:    Yeah. It was the dude that let us in.

      Q:    Could you tell what was happening that caused him to say that?

      A:    No.

      Q:    When you hear that, what happens next?

      A:    I heard, “Give me the gun.”

      Q:    Who did you hear say that?

      A:    Fields.

      Q:    Where was he in relation to you?

      A:    He was outside the door. * * *

      Q:    When he said that, what did you do?

      A:    I passed him the gun because I didn’t know what was going on.

      Q:    Describe how you passed him the gun.

      A:    He was reaching. I backed up and I handed him the gun.

      Q:    What happens * * * after you handed Mr. Fields the gun?
      A:     He shot the dude.

      ***

      Q:     After the shooting, what happens?

      A:     He ran out. I waited a little minute, then I ran out.

               It is undisputed that on September 17, 2018, Thomas entered into a

plea agreement with the state in exchange for his testimony in this case. Thomas

pled guilty to manslaughter and carrying a concealed weapon, with a minimum

sentence of community control sanctions and a maximum sentence of 12 and ½ years

in prison. Thomas testified against Fields in the case at hand on September 24, 2018.

On November 19, 2018, the court sentenced Thomas to five years community control

sanctions for his role in the shooting.

               Senekia Gray testified that she is Thomas’s mother. She identified a

picture that the police posted on Instagram of Thomas standing in the hallway of an

apartment building. According to Gray, the police were trying to solicit leads for a

homicide that happened on W. 83rd Street. She asked her son about the picture, and

he said someone got shot in front of him. During her testimony, she also identified

Thomas from the surveillance video.

               Cleveland Police Homicide Detective David Borden (“Det. Borden”)

testified that he was the lead detective investigating Rodgers’s death. After talking to

Jasmine, Jerica, and their friends, the police did not learn the identity of the two

males shown in the surveillance video footage. Det. Borden testified that Jasmine

and Jerica were not helpful in turning this information over to the police. Jasmine
told Det. Borden that she did not know who the suspects were, and that they were

“[j]ust good Samaritans [who] stopped by to see what was going on and find out

what’s happening” when she and Rodgers got into a “heated” discussion.

               In contradiction to Jasmine’s account, the police learned that Jasmine

and Jerica knew who the suspects were, but the police were still not able to get their

names. On March 9, 2015, they “developed still photos from the video that were

released to the news media.” According to Det. Borden, this “is not the preferred

method” of identifying suspects, because they “don’t want people to know who we’re

looking at.”

               Det. Borden received anonymous information that one of the males

from the photographs was Thomas, and ultimately, they learned that Thomas and

the father of Jasmine’s child were cousins. Det. Borden further learned that Jasmine

deleted calls from her cell phone log that she made just before Thomas and Fields

showed up at her apartment building. Jasmine was subsequently convicted of

tampering with evidence, which this court affirmed in State v. Mathis, 8th Dist.

Cuyahoga No. 107986, 2019-Ohio-4887.

               After identifying Thomas as the male who handed over the gun in the

video, the police still were not able to identify the shooter. The police received leads

from various people, including two parole officers, indicating that the shooter was

many different people, including Darrieus Welch, Darren Smiley, Jamie Winlet,

Ronald Walker, Javon Mondi, and Kurtis Fields.       Ultimately, the police focused on
Fields as the suspected shooter. Det. Borden testified that “[t]hose leads didn’t go

anywhere on those folks, the other people that are mentioned.”

               Britney Johnson testified on behalf of Fields. Johnson testified that

she went to high school with Rodgers, and she learned from one of their classmates,

Britany Hampton, that the Cleveland Police Department released two photos in an

attempt to identify the man who killed Rodgers. According to Johnson, “One photo

like clearly states a young man’s face. The other one does not because it’s hooded.

But you can see definition of an individual.” Johnson testified that she believed this

individual was someone named Javon Mondi. Johnson testified that Hampton also

believed the individual was Javon Mondi. At that time Javon Mondi was Johnson’s

boyfriend and Hampton’s child’s father.

               Johnson contacted the police sometime in March 2015, and they

interviewed her in April 2015. Johnson testified that she did not know whether the

police followed up on the information she gave them.

               On appeal, Fields argues that the only evidence implicating him was

Slater and Thomas’s identification of him as the shooter. Fields further argues that

there was no “forensic evidence tying Fields to the crime scene or any of the

individuals involved.” According to Fields, the evidence in this case was “unreliable

to prove identity.”

               The credibility of a witness’s identification testimony is a matter for

the jury or finder of fact. “The choice between credible witnesses and their conflicting

testimony rests solely with the finder of fact and an appellate court may not substitute
its own judgment for that of the finder of fact.” State v. Awan 22 Ohio St.3d 120,

123, 489 N.E.2d 277 (1986). “A jury is free to believe all, some, or none of the

testimony of each witness appearing before it.” State v. Ellis, 8th Dist. Cuyahoga No.

98538, 2013-Ohio-1184, ¶ 18.

               Two witnesses identified Fields as the shooter. One of the witnesses,

Thomas, was Fields’s codefendant; however, the jury was instructed regarding

Thomas’s plea deal as follows: this “may affect his credibility and may make his

testimony subject to grave suspicion and require that it be weighed with great

caution.” Furthermore, Slater’s identification is based on surveillance video footage

of Fields and Thomas on the night in question, and Slater knows Fields and Thomas.

In State v. Winters, 8th Dist. Cuyahoga No. 102871, 2016-Ohio-928, ¶ 19, this court

affirmed a defendant’s convictions in part because “the evidence established that [the

witness who identified the shooter] was well acquainted with Winters * * *.”

               Slater testified that she knew Fields to have a tattoo between his

eyebrows. Asked if the man she identified as Fields in the photograph had a tattoo

between his eyebrows, Slater replied, “No.” However, it is undisputed that this

individual had the hood of his sweatshirt pulled up, and because of the angle of the

photos, his forehead and eyebrows are shadowed. Thomas also testified that Fields

had tattoos on his face, but that he could not see “that part of his face in the picture.”

               Upon review, we cannot say that the jury lost its way and created a

manifest miscarriage of justice by convicting Fields of killing Rodgers. Accordingly,

Fields’s first assigned error is overruled.
                                 Felony Sentencing

               R.C. 2953.08(G)(2) provides, in part, that when reviewing felony

sentences, the appellate court’s standard is not whether the sentencing court abused

its discretion; rather, if this court “clearly and convincingly” finds that (1) “the record

does not support the sentencing court’s findings under” R.C. Chapter 2929 or (2) “the

sentence is otherwise contrary to law,” then we may conclude that the court erred in

sentencing. See also State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59

N.E.3d 1231.

                A sentence is not clearly and convincingly contrary to law “where the

trial court considers the purposes and principles of sentencing under R.C. 2929.11

as well as the seriousness and recidivism factors listed in R.C. 2929.12, properly

applies post-release control, and sentences a defendant within the permissible

statutory range.” State v. A.H., 8th Dist. Cuyahoga No. 98622, 2013-Ohio-2525.

                Pursuant to R.C. 2929.11(A), the three overriding purposes of felony

sentencing are “to protect the public from future crime by the offender and others,”

“to punish the offender,” and “to promote the effective rehabilitation of the offender

using the minimum sanctions that the court determines accomplish those purposes

without imposing an unnecessary burden of state or local government resources.”

Additionally, the sentence imposed shall be “commensurate with and not

demeaning to the seriousness of the offender’s conduct and its impact on the victim,

and consistent with sentences imposed for similar crimes committed by similar

offenders.” R.C. 2929.11(B).
              Furthermore, in imposing a felony sentence, “the court shall consider

the factors set forth in [R.C. 2929.12(B) and (C)] relating to the seriousness of the

conduct [and] the factors provided in [R.C. 2929.12(D) and (E)] relating to the

likelihood of the offender’s recidivism * * *.” R.C. 2929.12. However, this court has

held that “[a]lthough the trial court must consider the principles and purposes of

sentencing as well as the mitigating factors, the court is not required to use

particular language or make specific findings on the record regarding its

consideration of those factors.” State v. Carter, 8th Dist. Cuyahoga No. 103279,

2016-Ohio-2725, ¶ 15.

                   Repeat Violent Offender Specification

              Pursuant to R.C. 2929.01(CC), a repeat violent offender means a

person about whom both of the following apply:

      (1) The person is being sentenced for committing * * * [a]ggravated
      murder, murder [or] any felony of the first or second degree that is an
      offense of violence * * *.

      (2) The person previously was convicted of or pleaded guilty to an
      offense described in division (CC)(1) * * * of this section.

              In the case at hand, the court sentenced Fields as follows: the

murders and felonious assaults merged, and Fields received 15-years-to-life in

prison, along with three years in prison for the firearm specification; the weapons

under disability charges merged, and Fields received three years in prison for the

underlying charge, along with three years in prison for the firearm specification;

Fields received 10 years in prison for the repeat violent offender conviction.
Furthermore, the court ran all sentences consecutively, for an aggregate of 34-years-

to-life in prison.

                On appeal, Fields argues that the trial court improperly sentenced

him to an additional ten years in prison for the repeat violent offender specification,

because 1) the state waived the specification, and the specification “did not apply to

the lesser included offense” of murder; and 2) the court failed to afford him his right

of allocution prior to imposing the sentence.

                After the jury verdict, the court had a discussion about the merger of

various counts on the record with defense counsel and the state. Additionally, the

court asked the state if the RVO specification was “available for sentencing for

murder on count 6?” The state responded that it “didn’t believe the * * * RVO

appl[ies] to an indefinite sentence such as murder.” The court stated that it would

“consider the issues presented to the court for determination” prior to sentencing.

                At Fields’s sentencing hearing, the court properly found that the RVO

specification applied to Fields’s murder conviction. Murder is expressly listed as a

predicate offense under R.C. 2929.01(CC), and the state introduced evidence of

Fields’s previous convictions for felonious assault, which qualifies as a “felony of the

first or second degree that is an offense of violence.”

                As to the issue of waiver, defense counsel argued at the sentencing

hearing that, at the time of the verdict, the parties stipulated that the RVO

specification did not apply to the murder in Count 6. The state responded that at

the time the court questioned the application of the statute, the state did not believe
that the RVO specification applied to murder. “Obviously if I thought I was

committing the state to any position, I would have done research, but when you read

the statute, it clearly applies to murder. You know, it doesn’t change what I thought

or may have thought at the time that you were considering it, doesn’t change the

facts that support it, and doesn’t change the law as it’s written.”

                In the court’s November 7, 2018 sentencing journal entry, the court

stated that it “reviewed the * * * transcript to consider * * * the state’s ability to assert

an RVO specification as part of the lesser included offense of murder in Count 6.

The court finds that the state did not waive [this] right * * *.” The court sentenced

Fields to ten years in prison for the RVO specification in association with Fields’s

conviction for murder in violation of R.C. 2903.01(A).

                As to Fields’s argument that he was not afforded his right to

allocution, we find that the court stated the following prior to imposing sentence:

“Mr. Fields, this is your opportunity to tell me in your own words your own thoughts

concerning the events that happened there that’s been depicted on the video that all

of us saw, or anything else in your life that you think is important for me to consider

for sentencing purposes.”

                Fields responded as follows:

       I’d just like to say I agree with my attorneys. I’m sorry for what
       happened to the victim, I’m sorry that they found him, but I had
       nothing to do with it. I’m innocent.

       As far as what the prosecutor said about my other murder case that I
       have, I wasn’t found guilty of that. The person that passed away on that
       case, she got — The person that passed away identified me as a white
      male with dreadlocks, clearly isn’t me. And she also said that she was
      asleep in the car. So, having them say that I committed another murder
      after this one is BS. Excuse my language. And the prosecutor had my
      full name, phone records, and my picture August 15th, 2015. And then
      I went to jail in July, and they never questioned me, never talked to me.
      They know I was on parole, never went to them, got my phone records,
      none of that. I’m innocent. I had nothing to do with that.

               Upon review, we cannot say that the court erred by sentencing Fields

to ten years in prison for the repeat violent offender specification. Although the state

initially did not believe that this specification applied to the lesser included offense

of murder, the court made it clear that it was going to research the law and make a

determination prior to sentencing. The court did just this and found that the

specification applied to Fields’s murder conviction in this case. Furthermore, Fields

exercised his right to allocution in open court on the record. Accordingly, his second

assigned error is overruled.

                       Ineffective Assistance of Counsel

               To succeed on a claim of ineffective assistance of counsel, a defendant

must establish that his or her attorney’s performance was deficient and that the

defendant was prejudiced by the deficient performance. Strickland v. Washington,

466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). However, “a court need not

determine whether counsel’s performance was deficient before examining the

prejudice suffered by the defendant as a result of the alleged deficiencies. The object

of an ineffectiveness claim is not to grade counsel’s performance.” Id. at 697. See

also State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 3743 (1989).
               Fields argues on appeal that he was denied effective assistance of

counsel in three instances: “(1) his Trial Counsel was ineffective to failing to pursue

a Motion to Dismiss Indictment for Pre-Indictment Delay; (2) his Trial Counsel was

ineffective for failing to move for recusal of the trial court; and (3) his Trial Counsel

was ineffective for failing to move to strike the testimony of Tom Ciula as improper

expert witness testimony.”



                               Preindictment Delay

               On June 8, 2018, while he was represented by trial counsel, Fields

filed a pro se motion to dismiss his case for preindictment delay. As Ohio does not

allow hybrid representation, the trial court denied Fields’s motion on October 29,

2018. The court inquired of Fields’s attorneys if they wanted to pursue the motion

to dismiss for preindictment delay, and they stated on the record that they did not.

               “Preindictment delay violates due process only when it is unjustifiable

and causes actual prejudice.” State v. Kafantaris, 8th Dist. Cuyahoga No. 105937,

2018-Ohio-1397, ¶ 19.        “Actual prejudice exists when missing evidence or

unavailable testimony, identified by the defendant and relevant to the defense,

would minimize or eliminate the impact of the state’s evidence and bolster the

defense.” State v. Jones, 148 Ohio St.3d 167, 2016-Ohio-5105, 69 N.E.3d 688, ¶ 28.

               In the instant case, Rodgers was fatally shot on February 26, 2015,

and Fields was indicted approximately two years later, on September 8, 2017.
               Fields argues that his trial counsel should have followed up on his

allegation that he attended a Cleveland Cavaliers game with three friends on the

night of the murder, February 26, 2015, giving him an alibi. Fields was indicted

approximately two-and-a-half years later on September 8, 2017. According to

Fields, one of his alibis died on March 23, 2016, another one of his alibis died after

he was indicted, and he was unable to locate his third alibi, whose whereabouts were

unknown.

               “Actual prejudice is determined by the circumstances of the case and

evidence is considered ‘as it exists when the indictment is filed’ in relation to the

prejudice the defendant will suffer at trial due to the delay.” State v. August, 12th

Dist. Warren No. CA2018-12-136, 2019-Ohio-4126, ¶ 12, citing State v. Walls, 96

Ohio St.3d 437, 2002-Ohio-5059, 7756 N.E.2d 829, ¶ 52. “The prejudice advanced

must be more than merely speculative [and] must be balanced against the other

evidence in order to determine whether actual prejudice will impact the defendant

at trial.” August at ¶ 12.

               At the time the indictment, one of Fields’s potential witnesses was

deceased, and the other two were alive. Obviously, the prejudice that may result

from the subsequent death of a potential witness and the fact that Fields could not

locate another witness cannot be attributed to the state delaying Fields’s indictment.

Consequently, the only factor relevant to this claim is the death of a potential

witness. “To be sure, the death of a potential witness will not always constitute

actual prejudice.” State v. Jones, 148 Ohio St.3d 167, 2016-Ohio-5105, 69 N.E.3d
688, ¶ 26. The Jones Court further held that “the preindictment death of a witness

can constitute prejudice ‘if the defendant can identify exculpatory evidence that was

lost and show that the exculpatory evidence could not be obtained by other means.’”

Id., citing State v. Adams, 144 Ohio St.3d 429, 2015-Ohio-3954, 45 N.E.3d 127,

¶ 103.

              Fields speculates that the witness who passed away before he was

indicted would have testified that Fields attended a Cleveland Cavaliers game on the

night Rodgers was murdered. This testimony could have been obtained from either

of the other two potential witnesses. Furthermore, there is no evidence in the record

that Fields filed a notice of alibi. We must weigh this information against the

evidence in the record, specifically, the surveillance video showing a male fatally

shooting Rodgers and two witnesses identifying this male as Fields. Upon review,

we find that Fields has failed to show actual prejudice; therefore, we cannot say that

his counsel was deficient for not filing a motion to dismiss based on preindictment

delay.

                           Recusal of the Trial Court

              Fields next argues that his trial counsel was “ineffective for failing to

file an affidavit with the Ohio Supreme Court requesting that the Trial Court be

disqualified from presiding over the case, after engaging in ex parte communications

with two adverse parties to Mr. Fields, namely that State of Ohio and the attorneys

for Mr. Thomas.”
               The Ohio Supreme Court has “established a two-pronged test

regarding whether an alleged ex parte communication constitutes grounds for

disqualification. This test first requires proof that the communication either was

initiated by the judge or addressed substantive matters in the pending case. Second,

the allegations must consist of something more than hearsay.” State v. Nawash (In

re Calabrese), 100 Ohio St.3d 1224, 2002-Ohio-7475, 798 N.E.2d 10, ¶ 2.

               In the case at hand, Fields alleges that an ex parte conversation took

place in chambers immediately prior to codefendant Thomas pleading guilty. We

note that Fields’s trial counsel requested to be part of this meeting, but the trial court

denied this request. Fields’s trial counsel objected to the meeting on the record, all

parties were given the opportunity to present argument, and the court noted the

objection. Fields now alleges that “[i]t is not contested on the record that Mr. Fields

was discussed in this meeting.” However, our review of the record shows that

Fields’s position is not accurate.

               Field’s trial counsel stated on the record that “we are not aware of

what was discussed” at this meeting. Jasmine’s trial counsel stated on the record as

follows: “And I don’t know what happened. I’m not saying anything nefarious

occurred. All I’m saying is we — I wasn’t a part of it.” Thomas’s trial counsel stated

on the record as follows: “All that took place in my opinion back in court was [co-

counsel] and myself and the assistant county prosecutors * * * talked about what the

status of the case was with respect to our client Terry Thomas. And where things

were at as far as any plea negotiations or status of his case. That’s all it was.”
Thomas’s trial co-counsel stated that “I want to reemphasize no substantive aspect

of the case was discussed. We had no ex parte discussion.” The prosecutor agreed

with what all defense counsel stated.

               Upon review, we find no proof that the judge initiated the

conversation or that substantive matters regarding Fields’s case were discussed.

Accordingly, we cannot say that Fields’s trial counsel was ineffective for failing to

request that the trial court be disqualified from hearing his case.



                     Improper Expert Witness Testimony

               Fields’s final argument under this assigned error is that his trial

counsel “was ineffective for failing to move to strike the testimony of Tom Ciula, in

whole, as said testimony was expert witness testimony and Mr. Ciula was never

tendered as an expert witness.”

               In the case at hand, Tom Ciula (“Ciula”) testified that he is a forensic

video specialist for the Cleveland Police. He has over 30 years of experience “in the

audio and video field and specifically as a forensic video specialist I’ve been doing

this for ten years. I have over 500 classroom hours which is in excess of what you

would need for a master’s degree. And I’ve worked over 1200 cases.” According to

Ciula, his work entails the following:

      [E]verything from going out and collecting the video from one or
      multiple locations, taking that video back into the lab, seeing if there is
      anything there of an evidentiary value, making sure that that video is
      as clear as is possible, and then assembling that in a way that makes
      sense for both the investigators and for the court. * * * Forensic video
      specialist basically means that our goal is to make sure that whatever
      evidence we have is presented in a non-changed, non-altered way.

              Ciula, who testified for the state, introduced the surveillance video of

the shooting into evidence. Fields argues on appeal that Ciula was not offered as an

expert witness; regardless, “he would not have been accepted as such by the court”;

and without Ciula’s testimony, Fields would have been acquitted.

              It is undisputed that testimony regarding the surveillance video is

relevant to the case at hand. Additionally, pursuant to Evid.R. 702,

      A witness may testify as an expert if all of the following apply:

      (A) The witness’ testimony either relates to matters beyond the
      knowledge or experience possessed by lay persons or dispels a
      misconception common among lay persons;

      (B) The witness is qualified as an expert by specialized knowledge, skill,
      experience, training, or education regarding the subject matter of the
      testimony;

      (C) The witness’ testimony is based on reliable scientific, technical, or
      other specialized information. To the extent that the testimony reports
      the result of a procedure, test, or experiment, the testimony is reliable
      only if all of the following apply:

      (1) The theory upon which the procedure, test, or experiment is based
      is objectively verifiable or is validly derived from widely accepted
      knowledge, facts, or principles;

      (2) The design of the procedure, test, or experiment reliably
      implements the theory;

      (3) The particular procedure, test, or experiment was conducted in a
      way that will yield an accurate result.
              Upon review, we find testimony regarding the integrity and accuracy

of the video documenting Rodgers’s murder satisfies the first prong of Evid.R. 702.

For example, Ciula testified that the video

      is collected [and] brought to a lab, and the first thing that is done is
      what is called a hash is run on it. It is a process that creates an
      algorithm that spits out a 64-character answer, both numbers and
      letters. If so much as one pixel — and a pixel is one of the technical
      words we use. Picture element. In other words, a dot. If one dot in
      that entire video is changed and it was rehashed the number that would
      come up would be so grossly different that you could tell immediately
      something has been altered. So that’s what’s done with the original
      evidence to ensure its integrity

              Clearly, this testimony “relates to matters beyond the knowledge or

experience possessed by lay persons.”

              We further find that Ciula’s qualifications, as noted earlier, rise to the

level of expert in his field. Indeed, Ciula has testified as an expert forensic video

specialist in multiple cases in the Cuyahoga County Common Pleas Court. See, e.g.,

State v. George, 8th Dist. Cuyahoga No. 103708, 2016-Ohio-7866; State v.

McMiller, 8th Dist. Cuyahoga No. 103962, 2016-Ohio-5844; State v. Warmus, 8th

Dist. Cuyahoga No. 99962, 2014-Ohio-928.

              In State v. Drummond, 111 Ohio St.3d 14, 2006-Ohio-5084, 854

N.E.2d 1038, ¶ 115, the Ohio Supreme Court held that “[w]hile the state never

formally tendered [a witness] as an expert, defense counsel never challenged his

qualifications to testify and thus waived all but plain error” under Crim.R. 52(B).

The Drummond Court reasoned that the witness “was qualified to testify as an

expert about gang-related matters” under Evid.R. 702, thus any error was harmless.
               We find that Drummond applies to the case at hand, because Ciula

would have qualified as an expert had the state proffered him as one. As Fields

cannot show prejudice, his counsel’s failure to move to strike Ciula’s testimony was

not ineffective.

               Accordingly, Fields’s final assigned error is overruled.

                   Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.            The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



PATRICIA A. BLACKMON, PRESIDING JUDGE

RAYMOND C. HEADEN, J., and
MARY EILEEN KILBANE, J., CONCUR